Citation Nr: 1724120	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  12-11 415A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Service connection for an acquired psychiatric disorder, to include depressive disorder and posttraumatic stress disorder (PTSD).

2.  Service connection for gastroesophageal reflux disease (GERD), including as secondary to medications taken to treat the service-connected scar, dorsum left hand.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to December 1986.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

In August 2016, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.

The claims of entitlement to service connection for an acquired psychiatric disorder and entitlement to service connection for GERD, including as secondary to medications taken to treat the service-connected scar, dorsum left hand disability, were remanded for further development in February 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran does not have a diagnosis of PTSD.

2.  The Veteran's acquired psychiatric disorder, to include depressive disorder is not etiologically related to service

3.  The Veteran's GERD is not caused or aggravated by a service-connected disability, including any medications taken for a service-connected disability, and does not result from disease or injury incurred or aggravated in active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include depressive disorder and PTSD have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125, 4.130 (2016).

2.  The criteria for service connection for GERD have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

	I.  Duties to Notify and Assist

VA's duty to notify was satisfied by a letters in July 2009 and February 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes helping the claimant obtain service treatment records (STRs) and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Here, the Veteran's STRs, service personnel records, VA medical records, and lay statements are in the claims file.  The Veteran has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4).  Here, the record contains an October 2015 VA PTSD examination report and March 2017 Addendum opinion as well as a February 2013 VA esophageal examination report and March 2015 and March 2017 Addendum opinions in conjunction with the Veteran's claims.  The Board acknowledges the Veteran's representative's request for an independent medical opinion (IMO), but finds an IMO is not warranted.  Together, the examination reports and opinions were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examination, conducted thorough medical examinations of the Veteran, and provided sufficient supporting rationales for the opinions.  Based on the foregoing, the Board finds the examination reports and addendums to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, the duty to assist has been satisfied and as discussed further below, an IMO is not warranted.  

As VA has satisfied its duties to notify and assist the Veteran, the Board will proceed to review and decide the claim based on the evidence that is of record.

	II.  Service Connection

Legal Criteria

Service connection is granted for a disability resulting from disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Additionally, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303 (a).  

Entitlement to service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) combat status or credible evidence that the claimed in-service stressors actually occurred; and (3) a link, established by medical evidence, between current symptomatology and the claimed in-service stressors.  See 38 C.F.R. § 3.304 (f); Cohen v. Brown, 10 Vet. App. 128 (1997).  For claims certified to the Board after August 4, 2014, a PTSD diagnosis must conform to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V).  See 38 C.F.R. §§ 4.125, 4.130; 79 Fed. Reg. 45093 (Aug. 4, 2014).

Secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau at 1376-77.

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Federal Circuit recognizes that the Board had an inherent fact-finding ability.  Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001); see also 38 U.S.C.A. § 7104 (a).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

A.  Acquired Psychiatric Disorder

The Veteran seeks service connection for an acquired psychiatric disorder, to include depressive disorder and PTSD.

Regarding the first element of service connection, a current diagnosis, the medical evidence of record includes competent and credible diagnoses of poly substance dependence (alcohol, cocaine, marijuana), in full remission; unspecified personality disorder; anxiety; and depressive disorder, which satisfy the first element of service connection.  See October 2015 VA PTSD examination report, September 2016 third party correspondence, and October 2017 Addendum opinion.

However, with regard to the Veteran's PTSD the Board notes that the record contains competing opinions as to whether the Veteran has a PTSD diagnosis.  The Veteran was afforded an October 2015 VA PTSD examination and the examiner indicated that the Veteran did not have a diagnosis of PTSD that conformed to the DSM-5 criteria.  The examiner indicated that the stressor of seeing bodies in a morgue was not adequate to support the diagnosis of PTSD, was not related to the Veteran's fear of hostile military or terrorist activity, and was not related to personal assault.  The examiner indicated that the stressor of telling officers that he wanted to change military occupational specialty (MOS) was not adequate to support the diagnosis of PTSD, was not related to the Veteran's fear of hostile military or terrorist activity, and was not related to personal assault.  The examiner indicated that the Veteran's stressor of "seeing finger in box at Dover Airforce base" (not able to be verified by military records that Veteran was at Dover) was not adequate to support the diagnosis of PTSD, was not related to the Veteran's fear of hostile military or terrorist activity as it was not related to enemy or hostile military, and was not related to personal assault.  

In summary, the examiner determined that the Veteran did not meet the criteria for PTSD.  The examiner explained that the Veteran's reported stressors did not meet Criterion A for a diagnosis of PTSD using DSM IV or DSM 5 criteria and his reported symptoms were not consistent with PTSD.  Moreover, the Veteran had been evaluated and treated by numerous mental health providers since 1991, both within and outside of the VA, and none of these providers had diagnosed PTSD.  The Veteran's statement in support of claim indicates that he was seen at VA Pittsburgh and diagnosed by Dr. W. with PTSD.  The Veteran's VA medical records indicated that Dr. W. saw the Veteran on two occasions and diagnosed Alcohol Dependence and Mixed Substance Dependence and did not diagnose PTSD.

The Veteran submitted a September 2016 private counselor's opinion wherein the counselor indicated that after interviewing and talking with the Veteran as well as reviewing the awarded military citation dated September 1986 while stationed at Dover Air Force Base, she determined that the Veteran's past military employment with the MOS as a Military Graves Registration Specialist with the United States Army had caused symptomatic effects that contributed to Post Traumatic Stress Syndrome and the Veteran suffered with constant flashbacks from the numerous victims he was instructed to identify while working for this country.  

In a March 2017 Addendum, the VA examiner opined that the Veteran's current diagnosis was a personality disorder and associated depressive disorder that is secondary to or caused by the personality disorder and there was no evidence of any other disorder.  The examiner indicated that she reviewed the conflicting medical evidence and explained that in a September 2016 letter, the Veteran's private counselor noted a diagnosis of PTSD based on the Veteran's reports of history and symptoms.  The examiner indicated that the counselor did not review the VBMS file, military records, or multitude of treatment or WPIC treatment records dating back to 1990 to make her opinion.  The examiner indicated that the counselor's assessment of the Veteran was based on limited information (only self-report from the Veteran) and it was seen as less valid than other records that were consider more broad based assessment tools, methods, and record review.  

The examiner further indicated that a Certificate of Achievement in the Veteran's record confirms he worked as part of a "collections team which inventoried and catalogued personal effects of soldiers" at Dover Air Force Base who had died in a plane crash.  This service was from February 1986 to March 1986.  This certificate does not support the Veteran's claim that he was at Udoin AFB in Newfoundland processing actual body parts.  Therefore, the certificate that he helped process "personal effects" at Dover Air Force Base is not evidence that he experienced a traumatic event. Processing of personal effects is different from processing actual body parts and is not an event that meets Criterion A for diagnosis of PTSD.   

The examiner noted that over the years the Veteran had was seen by several different VAMC mental health treatment providers and none had diagnosed PTSD until just recently.  All had diagnosed a depressive disorder and at times a substance use disorder.  The examiner explained that more recently, after seeing providers for all these years without ever commenting on anything traumatic or bothersome from the military, the Veteran told his VA provider that he had been diagnosed with PTSD from an outside provider, and as a result the VA provider added PTSD to the problem list without ever reviewing any outside records, referring the Veteran for a PTSD evaluation, or documenting appropriately the trauma and symptoms required for the diagnosis of PTSD.  Therefore, the examiner indicated that diagnosis of PTSD, that began showing up in the Veteran's record was not an accurate diagnosis and appeared to be made in error without adequate information to confirm the diagnosis.  The examiner indicated that diagnosis along with the September 2016 counselor's diagnosis, failed to meet the rigorous standards for a PTSD diagnosis and, therefore there was inadequate evidence that the Veteran had a past or present diagnosis of PTSD.

The Board has carefully reviewed these conflicting PTSD diagnosis opinions and finds the opinions of the VA examiners to be more probative because they reviewed the claims file, applied the applicable diagnostic criteria, and provided much more detailed clinical rationales than the private counselor.  Nieves-Rodriguez, 303-304.  Thus, the more probative medical opinions weigh against a diagnosis of PTSD.  The Board determines that the Veteran does not have a PTSD diagnosis and the Board will proceed to analyze the claim of service connection for only the above diagnosed psychiatric disorders, which excludes PTSD.

Turning to the second element of service connection, the Board notes that the Veteran's July 1986 STRs included inpatient treatment records that noted initial diagnoses of adjustment disorder with depressed mood and depression when the Veteran presented himself with lacerations to his head and arms.  The Veteran indicated that the wounds were inflicted by his wife.  Significantly, the Veteran's final diagnosis was that of "Marital problem, chronic, severe; manifested by arguments with wife, assault on patient by wife, emotional lability in the patient. Impairment: None. Condition: Treated, improved. ID: Yes."  Moreover, his service personnel records indicated that in December 1986 the Veteran was subject to Chapter 5 separation from service for a personality disorder.  His recommendation for Chapter 5 separation for personality disorder indicated his personality disorder was so severe that his ability to function effectively in a military environment was significantly impaired.  Given the Veteran's final diagnosis of marital problems and notation that the Veteran had no impairment, the Board finds the second element, in-service incurrence or aggravation of a disease or injury, is not satisfied. 

Finally, in regard to the third element, nexus, the October 2015 VA examiner determined that the Veteran met the criteria for depression (unrelated to military service, not exacerbated by military service); poly substance dependence (alcohol, cocaine, marijuana), in full remission (unrelated to military service, not exacerbated by military service); and unspecified personality disorder (unrelated to military service, not exacerbated by military service).  The examiner explained that it was possible to differentiate what symptoms were attributable to each diagnosis.  The Veteran had consistently been diagnosed with depression and substance use by multiple providers since 1991 and his current symptoms and presentation were consistent.  Additionally, multiple providers had also diagnosed personality disorder or noted personality characteristics (primarily cluster B traits) that likely contributed to the Veteran's distress and symptom presentation.  The Veteran completed a psychiatric evaluation in the military and was diagnosed with personality disorder and discharged for failure to adapt to military structure.  The Veteran continued to exhibit some of the personality characteristics noted in multiple evaluations and treatment records.  The examiner explained that the Veteran's underlying personality traits likely contributed to his overall distress and preoccupation with his military experiences, particularly feeling that authority figures wronged him.  The examiner determined that the Veteran's personality disorders developed during adolescence and were not related to military service nor were the Veteran's personality characteristics exacerbated by military service.  The Board finds the examiner competent and credible.  The examiner reviewed the available record including service records and post-service treatment records, considered the Veteran's lay statements, and provide a detailed rationale accounting for the Veteran's pertinent medical history.  As such the Board finds the opinion probative, but in light of development after the examiner's 2015 opinion, reduced probative weight is assigned.  

The Veteran's private counselor opined in a September 2016 correspondence that the Veteran suffered from depression, anxiety, and constant flashbacks from the numerous victims he was instructed to identify while working for our country.  The Board finds the counselor competent and credible.  However, the counselor did not review the Veteran's complete service personnel records, STRs, and post-service treatment records and instead, significantly relied on the Veteran's self-reports as bases for her opinion relating the Veteran's symptoms to his military service.  Thus, the Board finds the counselor's opinion to be of minimal probative value as it failed to provide a sufficient rationale and bases for her opinion.

In a March 2017 Addendum, the VA examiner opined that the Veteran's current diagnosis was one of a personality disorder and associated depressive disorder that is secondary to or caused by the military and neither disorder is caused by or was aggravated by the military.  The examiner explained that based on a review of the record, the Veteran was discharged from the military due to personality disorder after psychological evaluation and multiple disciplinary infractions.  Records indicated a similar pattern of behavioral difficulty in childhood with the Veteran quitting school, engaging in heavy alcohol use, having a significant fight with a school bus driver resulting in time spent at a detention center and psychiatric treatment through a private hospital.  The examiner acknowledged that by definition, personality disorders were not caused or aggravated by any event or circumstance and usually first manifested in childhood or early adulthood and followed a persistent, chronic pattern.  The examiner indicated that it was not unusual for a personality disorder to be first diagnosed in later adolescence or even not until adulthood, though symptoms and patterns of behavior are present much earlier in life.  The examiner expressed that the Veteran's personality disorder fit that pattern and therefore, the origin of his personality disorder was unrelated to his military service, despite the fact that formal diagnosis was first made in the service.  The examiner determined that the evidence did not support that the Veteran's military service aggravated his personality disorder or that it had any different course than it would have had naturally if he had never served in the military.

The examiner noted that the Veteran was diagnosed with Alcohol and Cocaine use disorders that was currently in remission.  The examiner explained that the DSM and scientific literature noted that substance use disorders frequently co-occur with personality disorders and determined that it is more likely than not that the Veteran's substance use disorders were secondary to his personality disorder.  

The examiner also explained that with regard to the Veteran's depressive disorder, there was no nexus between his symptoms of depression and a specific event or series of events (working in a mortuary processing bodies or personal effects) in service.  The examiner explained that it was quite common for individuals with personality disorders to have a secondary mental disorder that is directly caused by their difficulties in social, emotional, cognitive, and behavioral functioning that is created by the personality disorder.  The examiner indicated that personality disorders were pervasive and chronic and resulted in disturbances in emotions and behavior, and interfered with social and/or work functioning or other important areas of functioning.  The examiner determined that this pattern of difficulties in relating to others and functioning in the world often caused symptoms of a chronic, mild depressive disorder (persistent depressive disorder), which was the case with the Veteran.  The examiner determined that based on a review of all information, the Veteran's diagnosed depressive disorder (aka persistent depressive disorder, dysthymic disorder, unspecified depressive disorder, depression NOS) was secondary to his personality disorder.  The Board finds the examiner competent and credible.  The examiner reviewed the full record to include the private counselor's opinion, hearing testimony, lay statements, service department records, service treatment records, and post-service treatment record and provided a thorough and complete rationale in support of her determinations.  As such, significant probative weight is afforded.

The Board finds that the weight of the evidence is against a claim for service connection for an acquired psychiatric disorder to include depressive disorder and PTSD.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



B.  GERD

The Veteran contends that he is entitlement to service connection for GERD as a result of constant medication treatment for his service-connected left hand disability.  See June 2009 statement in support of claim.  

Secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

With regard to the first element of direct and secondary service connection, a current disability, the Veteran has a current diagnosis for GERD.  See May 2015 VA examination report.  Therefore, the first element of has been satisfied on a direct and secondary basis.

Turning to the second element, direct service connection requires an in-service incurrence or aggravation of a disease or injury.  The Veteran's STRs do not include symptoms or complaints of GERD.  Significantly, STRs include a Report of Medical Examination at separation wherein the Veteran's abdomen and viscera were found to be normal during his August 19886 separation examination.  Additionally, on his August 1986 Report of Medical History at separation, the Veteran reported that he did not now have nor has he ever had stomach, liver, or intestinal trouble.  Therefore, the second element of service connection on a direct basis has not been satisfied and the Board will proceed to consider the Veteran's claim on a secondary basis only.  In this regard, the Board finds that the second element of secondary service connection, evidence of a service-connected disability, is satisfied because the Veteran is currently service connected for scar, dorsum of the left hand.  

Finally, with regard to the third element of secondary service connection, nexus evidence establishing a connection between the service-connected disability and the current disability, the Veteran was afforded a February 2013 VA esophageal conditions examination and the examiner opined that that the Veteran's claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition.  The examiner explained that STRs indicated that the service-connected scar was from a superficial injury and the Veteran has a non-service connected injury to the right wrist due to a fall while the Veteran was intoxicated and not active duty.  The examiner explained that the Veteran did not take nonsteroidal anti-inflammatory drugs (NSAIDs) for the left hand.  The examiner further explained that GERD is not indicated on the Veteran's current medical problem list and he is not treated for this condition currently. 

Since the February 2013 VA examination, the Veteran has been service-connected for left hand third metacarpal extensor injury residuals, status post surgical repair and in a March 2015 Addendum, the VA examiner opined the condition claimed is less likely than not (less than 50 percent probability) proximately caused due to or the result of the Veteran's service-connected condition.  The March 2015 examiner explained that the Veteran has taken ibuprofen, possibly other NSAIDs, and narcotics over the years for his pains, including for residuals of his left third metacarpal extensor tendon injury and repair.  The Veteran was informed in September 2011 to stop taking all NSAIDs and switch to acetaminophen/Tylenol because the Veteran's renal function, as measured by serum creatinine, had worsened and the Veteran indicated that he had made that switch at his February 2013 VA examination.  The examiner explained that by the Veteran's own admission, he had not been on NSAIDs for the previous 17 months when he presented to his primary care physician in February 2013, just 11 days later, and complained of reflux symptoms.  

Additionally, the examiner explained that the diagnosis of GERD dating to 2009 which was noted at the February 2013 VA examination was clear error.  The examiner indicated that a thorough review of the Veteran's medical records revealed that there was not a "diagnosis" of GERD until the February 2013 primary care physician clinic visit; and this "diagnosis" was arguably premature, possibly inaccurate.  The examiner indicated that, as noted on the Esophageal Conditions DBQ, "[t]he diagnosis of gastroesophageal reflux (GERD) can be made clinically by evidence of relief of typical symptoms of reflux, epigastric discomfort and/or burning, by treatment with proton pump inhibitors, histamine two receptor antagonists and/or antacids.  If upper endoscopy was indicated or performed, the findings of erythema, ulcers and/or strictures are consistent with the diagnosis of GERD."  The examiner indicated that at the Veteran's primary care physician clinic visit in February 2013, the Veteran complained of bad reflux and was given omeprazole, a proton pump inhibitor, for GERD.  The examiner explained that presumably, at this clinic visit, the Veteran had not been taking NSAIDs since September 2011, about 17 months.  The examiner further indicated that the diagnosis of GERD at the February 2013 clinic visit was also premature; rather, it should be considered a presumed working diagnosis.  The Veteran was given omeprazole, and the response to the omeprazole was then evaluated for "evidence of relief" as stated in the Esophageal Conditions DBQ.  The examiner indicated that the last part never happened and explained that the Veteran's medical record revealed he filled the omeprazole prescription the next day, but never again filled the prescription, and the prescription expired on the one year anniversary.  Additionally, the Veteran had never again complained of symptoms suggestive of reflux disease, this despite the Veteran noting at an emergency room (ER) visit in September 2014 that he had been taking ibuprofen.  Therefore, there were years, if not decades, where the Veteran was using ibuprofen and had no complaints consistent with reflux disease, then reported the symptom of reflux during a period where he had stopped taking NSAIDs, and after restarting NSAID, did not have any reflux symptoms.  Thus, the examiner explained that the Veteran's medical record did not support a diagnosis of GERD; and second, even if assuming that the Veteran acquired GERD, he did so at a time when he was not taking an NSAID, and even after restarting ibuprofen, he remained symptom-free for GERD off of omeprazole.  The examiner concluded that regardless of why or for what reason the Veteran was taking ibuprofen or any other NSAID, the Veteran's medical records indicated that GERD, if it is a condition in this Veteran, is highly unlikely to be proximately due to or the result of the NSAIDs, which were presumably taken to mitigate the Veteran's residuals of his left third metacarpal extensor tendon injury and repair.

In a March 2017 Addendum, the VA examiner opined that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that in reviewing all of the records, the July 1986 STRs showed an "indigestion" indication and prescribed Mylanta whenever needed/pro re nata "prn" for bouts of indigestion.  The Veteran was not prescribed any special diet and was on regular food.  There was no other reference to the indigestion and no diagnosis for an official GERD condition.  The official GERD diagnosis and appropriate treatment was in 2013 per the primary care physician but a gastroenterology note cited that GERD was diagnosed in 2003.  This was many years later from the 1986 "indigestion" (medically termed dyspepsia) treatment using Mylanta prn; some 15 to 20 years later, with no records to support a chronic indigestion that lead to a chronic GERD condition.  The examiner indicated that indigestion could be from many issues including varying foods like saucy or spicy or from NSAID dosing, but this was usually tolerable and sporadic self-limiting.  The Mylanta coats the stomach wall reducing the acidity.  The indigestion or dyspepsia is not an esophageal reflux or GERD condition and a correlation between the 1986 dyspepsia to a 2003 or a 2013 GERD diagnosis was not supported by records or history of the Veteran's medical conditions.

Further, the examiner explained that the Veteran had a GERD diagnosis in 2003 or 2013 which was treated correctly.  The etiology of the current GERD was an esophageal reflux disorder.  The 2003 or 2013 GERD diagnosis was not from the medications to treat the service-connected conditions because the Veteran was not taking any medications for the service- connected condition like NSAIDs at the time of diagnosis of GERD.  The Veteran is service-connection for left hand third metacarpal extensor injury residuals status post surgical repair which was granted with an evaluation of zero percent.  This healed and there were no medications being taken for it at the time of the GERD.  There is no way to correlate the development of the GERD to the 1986 service-connected hand injury.  The GERD is a condition that developed for the Veteran later in his lifetime, but not supported to have developed from an injury and its pain medication used some years ago.  The records did not correlate a chronic gastrointestinal (GI) issue that would lead to a GERD from the military, or from the isolated Tylenol medication indigestion as a side effect, which was treated with Mylanta when needed or, if NSAIDS were taken for the service-connected hand later in lifetime, the amount and quantity of the medication was not established and thus was not correlated to the NSAID itself being the cause or origin of the 2013 GERD diagnosis.

The examiner referenced the VAMC gastroenterologist note in 2016 and explained that the Veteran had an alcohol usage for 10 years that caused the GERD diagnosis and treatment.  The examiner explained that there was no indication the Veteran was on chronic pain medications and or NSAIDS then or now, that caused the GERD and the service connected hand condition was not mentioned anywhere.  The Veteran's current GI medical records supported a GERD diagnosis solely related to conditions in the Veteran's lifetime after the military.  The Veteran was diagnosed in early 2003, some 17 years after discharge from the military, with ethyl alcohol (ETOH) as a contributing factor for developing GERD. 

The examiner concluded the evidence supported that the Veteran had GI disabilities many years post-military and no at all related to service.  Also, the current GI conditions or disabilities to include GERD (and all other GI diagnoses found per gastroenterology notes) were not at all related to service and/or the Veteran's medications while in service to treat service-connected conditions.  Specifically, the examiner explained that the records were clear to identify the etiology of the GI disabilities and to include GERD as related much later in lifetime to the Veteran's ETOH use and lifestyle post-military, and not to any medications to treat for any service-connected conditions.  The examiner determined that the Veteran's GI disabilities were not at all secondary, proximately, or as a result of any service-connected condition and its treatment.  

Thus, the only competent evidence of record addressing nexus is against the claim for GERD, including as secondary to medications taken to treat the Veteran's service-connected scar, dorsum left hand disability.  To the extent the Veteran attributes his GERD, to medications taken for his service left hand disability; his opinion is not competent, as he does not have the requisite expertise to address a complex medical question such as the etiology or date of initial onset of his GERD.  Thus, the preponderance of the evidence is against a finding that the Veteran's GERD is related to his service or service-connected left hand disability.  Accordingly, the benefit-of-the-doubt doctrine is not for application in this instance, and the claim of service connection for GERD, including as secondary to medications taken to treat the service-connected scar, dorsum left hand, must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder to include depressive disorder and PTSD is denied.

Service connection for GERD, including as secondary to medications taken to treat the service-connected scar, dorsum left hand disability, is denied. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


